DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner CV joint at an exterior edge of a chassis of the vehicle (claims 20 and 41) i must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that only the prior art shows a connection of the inner CV joint to the chassis.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  The phrase “adapted rotate” should be amended to read - -adapted to rotate- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,300,651 (Krude).
Regarding claim 1, Krude discloses a wheel drive assembly (See Fig 1) for transferring propelling torque from a source shaft to a wheel, the source shaft receiving torque from a motion actuator, the wheel drive assembly comprising: a wheel hub 1 having wheel hub bearings 4 and adapted to have the wheel mounted thereon; a drive 4axle 12; and a constant velocity (CV) joint 7/16 (See Title) mounted onto an outer end of the drive axle, the CV joint connecting the drive axle to the wheel hub, the CV joint comprising a housing 13; and CV joint bearings 15 accommodated within the housing, wherein the CV joint bearings 15 are disposed outwardly of the wheel hub bearings 4 along the longitudinal axis of the wheel-hub. (See Fig 1).
Regarding claim 3, Krude discloses that the CV joint comprises a cage 14 accommodated within the housing 13.
Regarding claims 4 and 5, Krude discloses that the wheel hub includes a seat (at outer surface of lock ring 10 in Fig 1 serves as a seat) and wherein the housing engages the seat which is an outer side of the wheel hub.
Regarding claim 6, Krude discloses that the housing is separable from the wheel hub. Note that Krude disclose that the housing/cover 13 is fastened on the outer joint member and to the wheel.  (See Col 3, lines 29-37).  Any component that can be fastened or mounted or attached or connected to another component can also be separated from that component.
Regarding claim 7, Krude discloses that the CV joint has bearings 15 where the ball bearings of the CV joint are adapted to rotate about an interior surface of the housing/cover 13.
Regarding claim 8, Krude discloses that a majority of the housing 13 is exposed exteriorly to the wheel hub.  (See Fig 1).
Regarding claim 9, Krude discloses an inner CV joint 18 mounted onto an inner end of the drive axle, and adapted to be functionally coupled to the source shaft. (See Col 3, line 46 to Col 4, line 22). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krude in view of US Pub 2008/0303234 (McCann).
Regarding claim 2, Krude does not disclose that the drive axle is a half shaft.  However, McCann discloses that the  drive axle includes a half shaft 30.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the drive axle be a half shaft to allow for independent movement  of the various wheels.
Regarding claims 10-11, Krude discloses the wheel drive assembly and the disk brake 29, but does not disclose a tire, tire rim, and caliper.  However, McCann discloses that it is known for vehicles to include a tire 54, a tire rim 52 (See para [0024]), a disk brake (at 42 and 46) and caliper 44 (See para [0023]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tire, tire rim, disk brake and caliper as discloses by McCann on the vehicle of Krude because the aforementioned components are normal well-known components of a vehicle in order to function properly such as contacting the ground during travel and providing a means for stopping the vehicle.  Krude discloses that at least a portion of the housing 13 is exterior to the disk brake 29.  Adding these well-known components to the vehicle of Krude would still provide that the outermost surface of the housing/cover 13 (in Krude) would extend outwardly of the majority of the tire rim (i.e. the cover would be exposed at the rim).
Claim(s) 18-19, 22, 33, 37-38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krude and US Pub 2008/0303234 (McCann) in view of Applicant’s admitted prior art (AAPA).
Regarding claim 18, the combination of Krude and McCann does not disclose a chassis and at least one motion actuator with an output shaft.  However, the AAPA disclosed in the Background and Figs 1A-2 discloses that it is known and typical that a wheel assembly of claim 10 would include a chassis 34 (See Fig 1C), at least one motion actuator 32 (powertrain or motor) having an output shaft 28 such that the wheel assembly is adapted to transfer propelling torque from the at least one motion actuator 32 to the wheel of the at least one wheel assembly (See “Background of the Invention”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the chassis, motion actuator and configuration of the known components to the wheel assembly of Krude and McCann in order to provide a functioning vehicle that is capable to move across the ground.
Regarding claim 19, the combination of Krude and McCann discloses outer and inner CV joints 36, 32 (See McCann at Para [0022] and Fig 4).  The AAPA also discloses inner and outer CV joints that are functionally coupled to the output shaft (See Figs 1A and 1B).
Regarding claim 22, the combination of Krude, McCann and AAPA shows the motion actuator 32 (motor or powertrain) functionally connected to the chassis 34 in Fig 1C of the AAPA.  As a result, the actuator 32 would naturally function as a sprung mass.
Regarding claim 33, the combination of Krude, McCann and AAPA shows the method of enabling transfer of propelling torque from a motion actuator of a vehicle having an output shaft, to a wheel of the vehicle using a drive shaft comprising: fastening an outer CV joint of the drive shaft to an outer side of the wheel hub (See Fig 5 of McCann at 36); connecting an inner CV joint of the drive shaft to the output shaft of the motion actuator 34 in Fig 1C of AAPA; and mounting a wheel on the wheel hub (Shown in Fig 5 of McCann), wherein, following the fastening, an outermost surface of the CV joint is disposed outwardly of an outermost surface of the wheel hub. (See Krude at Figs 1 and 2).
Regarding claim 37,  the combination of Krude and McCann discloses that the wheel comprises a tire 50 mounted onto a tire rim 52, and the mounting of the wheel on the wheel hub comprises fastening the tire rim to the wheel hub. (See Para [0024]).
Regarding claim 38, the combination of Krude and McCann discloses that the outermost surface of the outer CV joint 16 (in Krude) extends outwardly of a central portion of the tire rim (essentially at 30, see Krude in Fig 1).
Regarding claim 41, the combination of Krude and McCann  and the AAPA disclose that the connecting an inner CV joint comprises placing the inner CV joint at an exterior edge of a chassis of the vehicle (See Fig 1C and Para [0120]).
Allowable Subject Matter
Claims 20-21, 34-36 and 39-40  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616